940 F.2d 662
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris SMITH, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1277.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In 1986, Morris Smith filed an application for disability insurance benefits under the Social Security Act.  The Secretary ultimately denied Smith's application.  Smith then sought review of the Secretary's decision in federal court pursuant to 42 U.S.C. Sec. 405(g).  The matter was referred to a magistrate judge who recommended that summary judgment be granted for claimant Smith.  The district court rejected this recommendation and entered summary judgment for the Secretary.  This appeal followed and the parties have briefed the issues.


3
Counsel for Smith has indicated his desire to submit this appeal on the briefs.  The Secretary has not opposed this request;  therefore, the case will be submitted without oral argument.


4
Upon consideration, we find no reversible error in the district court proceeding.  We find that the Secretary's decision is supported by substantial evidence.  Myers v. Secretary of Health and Human Services, 893 F.2d 840, 842 (6th Cir.1990).  The record supports the Secretary's finding that Smith's alleged back pain was not so severe as to be disabling.  Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1986).  We also find the Secretary's assessment of Smith's mental capabilities to be supported by the medical evidence in the record.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.